IN THE SUPREME COURT OF THE STATE OF NEVADA


                BOWMAN LAIR, LLC,                                      No. 68581
                Appellant,
                VS.
                WELLS FARGO BANK, N.A.,                                      FILED
                Respondent.
                                                                              JUN 17 2 016


                                 ORDER VACATING AND REMANDING

                            This is an appeal from a district court order granting a motion
                to dismiss in a quiet title action. Eighth Judicial District Court, Clark
                County; Carolyn Ellsworth, Judge.
                            Having considered the parties' arguments, we conclude that
                dismissal of the underlying matter based on issue preclusion was improper
                because the April 22, 2013, order in a previous case did not accurately
                reflect that judge's reasoning.' In particular, the record demonstrates that
                the judge who entered the April 2013 order orally indicated she did not
                intend to dismiss the previous case on its merits, but only based on
                appellant's pending bankruptcy petition. Thus, the issue of whether Wells
                Fargo's deed of trust was extinguished by Butler Estates' foreclosure sale
                was not actually and necessarily litigated in the previous case.    See Five
                Star Capital Corp. v. Ruby, 124 Nev. 1048, 1055, 194 P.3d 709, 713 (2008)
                (setting forth the elements of issue preclusion). Because dismissal of the


                      'The April 2013 order in the previous case was entered by then-
                District Judge Abbi Silver. District Judge Carolyn Ellsworth presided
                over the underlying matter.

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                 ),-{q()-i9
                  underlying matter based on issue preclusion was improper, and because
                  the district court in the underlying matter did not address the parties'
                  remaining arguments, we
                                ORDER the judgment of the district court VACATED AND
                  REMAND this matter to the district court for proceedings consistent with
                  this order.




                                                                     flx;
                                                           Douglas




                  cc:   Hon. Carolyn Ellsworth, District Judge
                        Law Offices of Michael F. Bohn, Ltd.
                        Snell & Wilmer, LLP/Tucson
                        Snell & Wilmer, LLP/Las Vegas
                        Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                      2
(0) 1947A nefe.